      Case 6:19-cv-06601-EAW-MJP Document 31 Filed 07/08/20 Page 1 of 7




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


MICHAEL CORDARO,

                             Petitioner                           19-CV-6601 EAW
              v.

DEPARTMENT OF DEFENSE,

                             Respondent.



           OPPOSITION TO PETITIONER’S MISCELLANEOUS MOTION

       Respondent United States Department of Defense (“DOD”), through its attorneys,

James P. Kennedy, Jr., United States Attorney, and Kathryn L. Smith, Assistant United States

Attorney, of counsel, opposes Petitioner’s Motion (Docket No. 29), and states the following in

support.


                            INTRODUCTORY STATEMENT


       In this action challenging his removal from federal employment, Petitioner Michael

J. Cordaro, pro se, filed at Docket Number 29 what appears to be two motions combined

into a single filing (“Motion”). First, Petitioner moves this Court for an order rendering a

factual finding that Petitioner requested a transfer in October 2017. Motion, Docket 29, pp

1-14. Second, Petitioner objects to the Respondent’s responses to his discovery demands, in

particular his Requests for Admission and Second Requests for Production. Motion,

Docket 29-1, pp. 1-16.


       Respondent opposes both parts of Petitioner’s Motion. Petitioner’s request that this

Court make a credibility finding based on what is essentially a premature and unsupported
      Case 6:19-cv-06601-EAW-MJP Document 31 Filed 07/08/20 Page 2 of 7




summary judgment motion is without merit. Further, Respondent appropriately denied

Petitioner’s Requests for Admission and replied to Petitioner’s document demands. While

Petitioner appears to disagree with the responses, his Motion does not establish that the

responses are inadequate. The Motion should be denied in it entirety.


                                     BACKGROUND

       In this action against DOD, Petitioner has raised a “mixed case” appeal under the

Civil Service Reform Act of 1978 (“CSRA”). In 2011, Petitioner, a certified public

accountant, was hired as a GS-12 auditor by the Defense Contract Auditing Agency

(“DCAA”)1 in Rochester, New York, an agency of the DOD. In October 2017, Petitioner

was reassigned to Jessie Essom, a team supervisor in the DCAA Rochester office. After a

number of months working under a Performance Improvement Plan, in September 2018,

Mr. Cordaro was removed from his position as an accountant with the DOD due to

performance issues. He appealed his removal to the Merit Systems Protection Board

(“MSPB”). In his appeal, he alleged, first, that the agency applied the incorrect

performance standards and, second, that he was illegally discriminated against because he is

male. The MSPB affirmed DOD’s personnel decision, and the case is now on appeal to the

District Court.

       In this “mixed case” appeal of an MSPB determination, the District Court will

review the MSPB decision on the merits of the agency’s personnel action based on the



1
       DCAA is an agency under the control of the Under Secretary of Defense that
performs all necessary contract audit functions for DOD and provides accounting and
financial advisory services to all Defense components responsible for procurement and
contract administration.
                                              2
      Case 6:19-cv-06601-EAW-MJP Document 31 Filed 07/08/20 Page 3 of 7




administrative record to determine if the decision was arbitrary and capricious. 5 U.S.C.

§ 7703(c). Petitioner’s claim that his removal was motivated by illegal gender

discrimination under the Civil Rights Act is reviewable de novo. 5 U.S.C. § 7703(c); see White

v. Tapella, 876 F. Supp. 2d 58, 64–65 (D.D.C. 2012).

            PETITIONER’S MOTION REGARDING HIS TRANSFER REQUEST
                           SHOULD BE DENIED.

       In his Motion (pp. 1-12), Petitioner alleges that in October 2017, he asked his second

level supervisor, Michele Sholar, to transfer him off of the auditing team led by his first level

supervisor, Jessie Essom. Although the relevancy of this allegation to the issues on appeal is

not readily apparent from the face of the Motion, Petitioner appears to suggest that Ms.

Sholar’s failure to grant the request is evidence of animus against Petitioner based on his

gender that motivated his removal.2 Respondent construes Petitioner’s Motion as a motion

for summary judgment seeking a finding of fact that he affirmatively requested a transfer in

October 2017.

       In support of his Motion, Petitioner quotes part of the MSPB administrative record,

as well as the administrative record from his separate Equal Employment Opportunity

Commission (“EEOC”) case. See Motion, pp. 4-11. The documents referenced show that

Essom and Sholar recall that Petitioner asked to be transferred at some point prior to his

removal, but do not recall when the request was made or, in Ms. Essom’s case, how and

when she learned about his request. Notably, there is no record evidence that Mr. Cordaro




2
        If necessary, at trial Respondent will produce witness testimony establishing that
auditors employed by DACC are not entitled to a transfer between team assignments and
further are not entitled to pick and choose their managers.
                                                3
      Case 6:19-cv-06601-EAW-MJP Document 31 Filed 07/08/20 Page 4 of 7




requested a transfer specifically because he worked in a hostile work environment due to his

gender.

       Petitioner’s motion should be denied on multiple grounds. To the extent that

Petitioner’s Motion seeks to have this Court weigh the evidence and rule – as a matter of

fact – that Petitioner requested Sholar transfer him off of Essom’s team in October 2017, the

Motion must be denied. First, Federal Rule of Civil Procedure 56(c)(1) (A) provides, “A

party asserting that a fact cannot be or is genuinely disputed must support the assertion by:

citing to particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatory answers, or other

materials[.]” M.B ex rel. Scott v. CSX Transp., Inc., No. 12-cv-0825, 2015 WL 5315961, at *9

(N.D.N.Y. Sept. 11, 2015) (quoting Celotex v. Catrett, 477 U.S. 317, 323-24, 106 S.Ct. 2548,

914 L.Ed.2d 265 (1986)). Here, Petitioner’s Motion is not supported by admissible

evidence. Second, discovery is ongoing and therefore summary judgment is premature. See

Casaccia v. City of Rochester, 2020 WL 3316108, at *1 (W.D.N.Y. 2020), citing Crystalline H20,

Inc. v. Orminski, 105 F. Supp. 2d 3, 8 (N.D.N.Y. 2000) (“The Second Circuit has denied

motions for summary judgment as premature in cases where nonmoving party did not have

‘a fully adequate opportunity for discovery.’”). In particular, Respondent has not had the

opportunity to depose Petitioner on this and other more material issues. Third, Petitioner

asks this Court to make a credibility determination about his supervisors’ truthfulness in a

hearing before a separate fact finder, an act that is prohibited on summary judgment. Jeffreys

v. City of New York, 426 F.3d 549, 551 (2d Cir. 2005)(“district courts may not weigh evidence

or assess the credibility of witnesses at the summary judgment stage”). Finally, Petitioner’s
                                               4
      Case 6:19-cv-06601-EAW-MJP Document 31 Filed 07/08/20 Page 5 of 7




unsupported accusation that Sholar and Essom committed perjury for which they should be

punished is a vexatious statement that is representative of the unfortunate level of acrimony

the Petitioner has interjected into this proceeding and should be disregarded in its entirety.

       A court has “inherent power to control its docket” as “part of its function of

resolving disputes between parties.” Rodriguez v. Weprin , 116 F.3d 62, 66 (2d Cir. 1997);

see also U.S. v. Mosquera , 813 F. Supp. 962, 966 (E.D.N.Y. 1993) (“The district court has

the inherent power to control its own docket to ensure that cases proceed in a timely and

orderly fashion.”). This inherent power includes “the discretion to dictate the timing of a

motion.” Charter Nat. Life Ins. Co. v. FPL Grp. Capital, Inc., No. 95 CIV. 9067 (SAS), 1997

WL 151033 , at *1 (S.D.N.Y. Apr. 1, 1997) (ordering completion of discovery prior to

filing of summary judgment motion). Petitioner’s Motion invites this Court to take a

piecemeal approach to resolving factual issues in this case, an approach which is wasteful of

litigation resources and is disruptive to a fair and orderly resolution of Petitioner’s appeal.

The motion, therefore, should be denied.

                    PETITIONER’S MOTION REGARDING DISCOVERY
                                SHOULD BE DENEID.


       Petitioner’s Motion further seeks to compel Respondent to provide additional or

different responses to his Requests for Admission and second document demands. Motion,

Docket No. 29-1. This part of Petitioner’s Motion should also be denied.

       With regard to Petitioner’s Rule 36 Requests for Admission (“RFA”), on or about

February 18, 2020, Respondent received discovery demands from Petitioner. Over 267 of

the requests asked Respondent co “confirm or deny” statements set forth by Petitioner. On

                                                5
      Case 6:19-cv-06601-EAW-MJP Document 31 Filed 07/08/20 Page 6 of 7




February 18, 2020, the undersigned contacted Petitioner by email for clarification as to

whether Petitioner intended the requests to be RFAs under Rule 36 of the Federal Rules of

Civil Procedure. Petitioner responded that he did intend the requests as Rule 36 RFAs.

Exhibit A, Email Correspondence dated February 18, 2020.

       On February 21, 2020, the undersigned and Petitioner spoke by telephone regarding

his RFAs. The sum and substance of the conversation was memorialized in a follow-up

email correspondence to Petitioner. Exhibit B, Email Correspondence dated February 21,

2020. Both in the telephone conference and the follow-up email correspondence, an effort

was made to explain to Petitioner that his RFAs, in addition to being irrelevant and unduly

burdensome, asked Respondent to admit to issues that are in dispute and therefore would

result in denials. Petitioner revised his RFAs. However, they nevertheless still requested

Respondent to admit facts that are in dispute. On April 8, 2020, Respondent sent Petitioner

its response to his discovery demands, including the RFAs. Exhibit C, First Set of

Responses to Petitioner Discovery Demands. Petitioner’s Motion states that “DOD failed

to respond with any meaningful support whatsoever for each and every question that was

presented to DOD.” To the contrary, as evidenced by attached responses at Exhibit C,

Respondent replied to each RFA.

       The purpose of Rule 36 RFAs “is to reduce the costs of litigation by eliminating the

necessity of proving facts that are not in substantial dispute, to narrow the scope of disputed

issues, and to facilitate the presentation of cases to the trier of fact.” T. Rowe Price Small–Cap

Fund, Inc. v. Oppenheimer & Co., 174 F.R.D. 38, 42 (S.D.N.Y. 1997). Rule 36 “should not be

used” unless the statement of fact sought to be admitted is phrased so that it can be admitted

or denied without explanation. Azkour v. Haouzi, 2014 WL 4467897, at *10 (S.D.N.Y. 2014)

                                                6
      Case 6:19-cv-06601-EAW-MJP Document 31 Filed 07/08/20 Page 7 of 7




(internal citations omitted). Petitioner’s RFAs consisted of over one hundred wide-ranging

requests that asked Respondent to admit facts that are not true or are disputed. Despite his

inappropriate use of RFAs as a discovery tool, Respondent nevertheless responded to

Petitioner’s RFAs, and did so appropriately with denials. “Where, as here, issues in dispute

are requested to be admitted, a denial is a perfectly reasonable response.” United Coal

Companies v. Powell Const. Co., 839 F.2d 958, 967 (3d Cir. 1988).

       Petitioner further objects to Respondent’s response to his second document demand

on the basis that it is incomplete. To the contrary, Respondent timely responded to each

document request by providing responsive documents in DOD’s possession. Exhibit D,

Response to Second Set of Requests for Production of Document by Petitioner to

Respondent. The only responsive documents currently outstanding are those contained in

the Petitioner’s personnel file, and the delay in providing them is due to Petitioner’s failure

to provide an executed release required to obtain his confidential file.

                                       CONCLUSION

       For the reasons stated above, Respondent respectfully requests this Court issue an

order denying Petitioner’s Motion and for such other relief as this Court deems warranted.

DATED:        Rochester, New York,
              July 8, 2020
                                                    JAMES P. KENNEDY, JR.
                                                    United States Attorney

                                            BY:     s/KATHRYN L. SMITH
                                                    Assistant United States Attorney
                                                    Western District of New York
                                                    100 State Street, 5th Floor
                                                    Rochester, New York 14614
                                                    585-399-3961
                                                    Kathryn.L.Smith@usdoj.gov
                                               7
